        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 1 of 19




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

ANN WEISS,                                  :
     Plaintiff,                             :                 CIVIL CASE NO.
                                            :                 3:20-CV-00375 (JCH)
v.                                          :
                                            :
QUINNIPIAC UNIVERSITY,                      :
     Defendant.                             :                 SEPTEMBER 15, 2021
                                            :


 RULING ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (DOC. NO. 24)

I.    INTRODUCTION

      Plaintiff Ann Weiss (“Weiss”) originally brought this action in the Superior Court of

Connecticut, alleging two claims under state law. See Compl. (Doc. No. 1-1). After

amending her Complaint to allege two additional counts under federal law, defendants

noticed the removal of the case to this court. See Am. Compl. (Doc. No. 1-2); Notice of

Removal (Doc. No. 1). All four claims relate to alleged employment discrimination and

retaliation against Weiss based on her age by defendant Quinnipiac University

(“Quinnipiac”), and are brought under the Connecticut Fair Employment Practices Act,

CONN. GEN. STAT. § 46a-58 et seq., and the Age Discrimination in Employment Act of

1967, 29 U.S.C. § 601 et seq.

      Quinnipiac has moved for summary judgment on all claims. Mot. for Summ. J.

(Doc. No. 24); Mem. of Law in Supp. of Def.’s Mot. for Summ. J. (“Def.’s Mem.”) (Doc.

No. 24-1); Reply Mem. of Law in Further Supp. of Def.’s Mot. for Summ. J. (“Def.’s

Reply”) (Doc. No. 29). Weiss opposes that Motion. Pl.’s Opp’n to Mot. for Summ. J.

(“Pl.’s Mem.”) (Doc. No. 27).




                                            1
          Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 2 of 19




        For the reasons stated below, the court grants the defendant’s Motion for

Summary Judgment.

II.     FACTS

        Plaintiff Weiss is a registered nurse (“RN”). Def.’ Local R. 56(a)1 Statement at ¶

1 (“Def.’s R. 56(a)1 Stmt”) (Doc. No. 24-14); Pl.’s Local R. 56(a)2 Statement at ¶ 1

(“Pl.’s R. 56(a)2 Stmt”) (Doc. No. 27-1). In August 2001, she was hired by defendant

Quinnipiac, and remained employed there until 2018. Def.’s R. 56(a)1 Stmt at ¶ 1, 7;

Pl.’s R. 56(a)2 Stmt at ¶ 1, 7. In the spring of that year, Quinnipiac undertook an

assessment of Student Health Services (“SHS”), where Weiss worked. Def.’s R. 56(a)1

Stmt at at ¶ 2; Pl.’s R. 56(a)2 Stmt at at ¶ 2. The assessment was precipitated by the

Connecticut Department of Public Health (“DPH”), which in April 2018 took the position

that the nurse-initiated protocols at SHS exceeded the licensed authority of its staff

nurses. Def.’s R. 56(a)1 Stmt at ¶ 3; Pl.’s R. 56(a)2 Stmt at ¶ 3.1 As a result of the

assessment, and in light of the DPH’s position, Quinnipiac elected to permanently shift

SHS from its “24/7 medical model, focused on treatment of specific illnesses and

diseases, to a wellness model, operating during typical business hours and focused on

preventative services and health education.” Def.’s R. 56(a)1 Stmt at ¶ 4; Pl.’s R.

56(a)2 Stmt at ¶ 4.

        This shift precipitated significant staffing changes for SHS nurses. Because SHS

now required more hours from providers and fewer from nurses, the RN roster was



        1
          In her Statement of Disputed Material Facts, Weiss asserts that “[t]he University intentionally
sought a determination by the DPH that the nurse-initiated protocols exceeded the licensed authority of
SHS’s nursing staff.” Pl.’s R. 56(a)2 Statement of Disputed Material Facts at ¶ 1 (“Pl.’s Material Facts”).
In support of this statement, she cites to page 95 of Chase’s deposition. Id. That page, however, is not
included by plaintiff in her Exhibit 6, and support for this statement does not appear elsewhere in the
record.

                                                     2
            Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 3 of 19




reduced from 16 down to 7, with three additional per diem nurses and one RN assigned

to the Allergy Clinic for eight hours per week. Def.’s R. 56(a)1 Stmt at ¶ 5; Pl.’s R.

56(a)2 Stmt at ¶ 5. To implement these reductions, Quinnipiac invited each of its

nurses to apply to the newly available positions. Def.’s R. 56(a)1 Stmt at ¶ 6; Pl.’s R.

56(a)2 Stmt at ¶ 6.

        On June 4, 2018, Quinnipiac officially posted the RN positions, and Weiss

applied and was invited to interview. Def.’s R. 56(a)1 Stmt at ¶ 8, 10; Pl.’s R. 56(a)2

Stmt at ¶ 8, 10. The interviews were conducted by Christy Chase (“Chase”), the

Director of Student Health Services, and Nancy Hunter (“Hunter”), the Associate

Director of Student Health Services. Dr. Philip Brewer (“Brewer”), the University

Medical Director, participated in some of the interviews, including Weiss’. Def.’s R.

56(a)1 Stmt at ¶ 11; Pl.’s R. 56(a)2 Stmt at ¶ 11. Chase created a list of questions for

the interviews, and “pretty much stuck to the questions at hand for everybody.” Dep. of

Nancy Hunter, Def.’s Ex. E – Part 2, at 44 (Doc. No. 24-9); Dep. of Phillip Brewer, Def.’s

Ex. F, at 63 (Doc. No. 24-10); Interview Questions, Def.’s Ex. B, at 20-23 (Doc. No. 24-

5); Def.’s R. 56(a)1 Stmt at ¶ 12; Pl.’s R. 56(a)2 Stmt at ¶ 12.2


        2
          In her Amended Complaint, Weiss alleges that she was asked the question about where she
saw herself in five years, but that the same question “was not asked of other interviewees.” Am. Compl.
at ¶ 24. Further, in her Local Rule 56(a)2 Statement, she denies that the list of questions created by
Chase “were posed to each candidate.” Pl.’s R. 56(a)2 Stmt at ¶ 12.

         She does not, however, provide any support for her denial, as is required by Local Rule 56. See
D. Conn. Local R. 56 (“[a]ll denials must meet the requirements of Local Rule 56(a)3,” which in turn
requires that “each denial in an opponent’s Local Rule 56(a)2 Statement . . . must be followed by a
specific citation . . . Failure to provide specific citations to evidence in the record as required by this Local
Rule may result in the Court deeming admitted certain facts that are supported by the evidence”).
Indeed, in her deposition, she gives conflicting testimony regarding this allegation. See Dep. of Ann
Weiss, Def.’s Ex. A, at 131-32 (Doc. No. 24-4) (responding to a question asking if she had “any reason to
think that any of the other candidates who were reapplying were asked different questions” by saying that
she “didn’t really talk to them about it. I didn’t talk to anybody about their interviews. I mean, I didn’t
really talk to anybody about the questions they were asked during their interviews”); but see id. at 106-07
(responding to a question that noted she had identified two other nurses who were not asked the question

                                                       3
          Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 4 of 19




        On June 6, 2018, Weiss had her interview. Def.’s R. 56(a)1 Stmt at ¶ 13; Pl.’s R.

56(a)2 Stmt at ¶ 13. Towards the end of the interview, she was asked a question along

the lines of “where do you see yourself in five years.” Def.’s R. 56(a)1 Stmt at ¶ 14; Pl.’s

R. 56(a)2 Stmt at ¶ 14; Dep. of Ann Weiss, Def.’s Ex. A, at 108. Weiss “was taken

aback,” and “responded by saying that [she] thought it was an unfair question to ask

somebody [her] age during an interview.” Dep. of Ann Weiss, Def.’s Ex. A, at 102-03;

Dep. of Christy Chase, Def.’s Ex. D, at 34 (Doc. No. 24-7); Pl.’s Material Facts at ¶ 4.

She also said that she might be on a boat “like [Brewer].” Def.’s R. 56(a)1 Stmt at ¶ 14;

Pl.’s R. 56(a)2 Stmt at ¶ 14. Chase then adjusted the question to ask where Weiss saw

the health center in five years. Def.’s R. 56(a)1 Stmt at ¶ 15; Pl.’s R. 56(a)2 Stmt at ¶

15; Dep. of Ann Weiss, Def.’s Ex. A at 103.

        The interview concluded, and Chase, Hunter, and Brewer met to compare notes

about the interviewees and share their impressions. Def.’s R. 56(a)1 Stmt at ¶ 16; Pl.’s

R. 56(a)2 Stmt at ¶ 16. The parties dispute what happened next. Defendants say that

when Weiss’ interview came up, “the consensus was that her interview had been a poor

one.” Def.’s R. 56(a)1 Stmt at ¶ 16. In particular, they noted three issues with her

interview: first, that her “focus was not on the students;” second, that “her demeanor

was tense or at times angry;” and third, that she “was preoccupied with the notion of

doing ‘damage control’ with regard to the shift to the wellness model rather than thinking

positively about the change.” Id. This version of events is supported by the deposition

testimony of Chase and Hunter. Id.



in her interrogatory responses by saying that she had not approached them but that they “had finally
gotten together probably two weeks after I had been notified that I lost my job” and the two other nurses
did not at that time recall being asked the question).

                                                    4
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 5 of 19




       Plaintiff says that Chase, Hunter, and Brewer “conspired to come up with the

coordinated untrue false reasons as to why [Weiss] was not to be retained, in order to

conceal the real reason for her non-selection, which was retaliation for having

challenged the inquiry into her retirement plans.” Pl.’s Material Facts at ¶ 5. The

evidence in the record plaintiff points to, however, provides no support for this

allegation. Id. Page 86 of Chase’s deposition discusses how she perceived Weiss to

have a negative view of the changes to the SHS model during the interview; page 43 of

Brewer’s deposition is not included in the exhibits plaintiff provided to the court; and

pages 50-53, 56, and 66 of Hunter’s deposition provide support for defendant’s, not

plaintiff’s, side of the story. Dep. of Christy Chase, Def.’s Ex. D, at 86; Dep. of Phillip

Brewer, Pl.’s Ex. 12 (Doc. No. 27-14) (skipping from page 41 to 44); Dep. of Nancy

Hunter, Def.’s Ex. E – Part 2, at 50-53, 56, 66.

       Ultimately, Weiss was not selected for one of the nursing positions. Chase and

Hunter both testified that they believed all the internal candidates were qualified, as they

had all been performing the role already. Def.’s R. 56(a)1 Stmt at ¶ 19; Dep. of Nancy

Hunter, Def.’s Exs. E – Part 1, 2, at 41-42; Dep. of Christy Chase, Def.’s Ex. D, at 99.

Because of this, they said they based their selection decisions primarily on the

interview. Def.’s R. 56(a)1 Stmt at ¶ 19. They did not consider prior evaluations of the

candidates, though Brewer did consider his personal experience working with them.

Def.’s R. 56(a)1 Stmt at ¶ 19; Pl.’s R. 56(a)2 Stmt at ¶ 19. Although Quinnipiac did not

rehire Weiss, they did rehire the oldest applicant in the group, who was 69, as well as

another candidate who was the same age as Weiss. Def.’s R. 56(a)1 Stmt at ¶ 22; Pl.’s




                                              5
         Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 6 of 19




R. 56(a)2 Stmt at ¶ 21.3 Another nurse a year older than Weiss was also retained in a

per diem role. Id.

III.    STANDARD OF REVIEW

        A Motion for Summary Judgment will be granted if the record shows “no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of establishing

the absence of a genuine dispute of material fact. Celotex Corp. v. Cartrett, 477 U.S.

317, 323 (1986). The non-moving party may defeat the motion by producing sufficient

specific facts to establish that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). A genuine issue of

material fact exists where the evidence is such that a reasonable jury could decide in

the non-moving party’s favor. See, e.g., Biondo v. Kaledia Health, 935 F.3d 68, 73 (2d

Cir. 2019) (citing Anderson, 477 U.S. at 248)).

IV.     DISCUSSION

        Plaintiff’s claims in this case arise from a simple question asked of her in an

interview: “where do you see yourself in five years?” Defendant Quinnipiac contends

that it was nothing more than an innocent query, pulled from a Google search by the

interviewer and asked of every candidate. Dep. of Christy Chase, Def.’s Ex. D, at 108;

Def.’s R. 56(a)1 Stmt at ¶ 12. Weiss sees something more sinister. She argues that, by

asking this question of someone nearing the usual age of retirement, the defendant was




        3
          In her Local Rule 56(a)2 Statement, plaintiff combines defendant’s paragraphs 21 and 22 into a
single paragraph, deletes the reference to Quinnipiac rehiring the oldest applicant in the group and the
applicant that was Weiss’ same age, and admits the paragraph in full. Compare Def.’s R. 56(a)1 Stmt at
¶ 21-22, with Pl.’s R. 56(a)2 Stmt at ¶ 21. The court presumes this was in error, and, because the
omitted fact was never denied, admits it into the record as well.

                                                   6
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 7 of 19




in reality “pursuing [an ageist and] discriminatory line of inquiry.” Pl.’s Mem. at 1. When

Weiss pushed back, she alleges, “she was retaliated against for opposing” the question,

and passed over for the RN position “shortly thereafter based on pretextual bases which

on their face were implausible.” Id.

       From the single interview question and the alleged retaliation that followed,

Weiss brings four claims. In Count One, she alleges discrimination in violation of the

Connecticut Fair Employment Practices Act (“CFEPA”), CONN. GEN. STAT. § 46a-58 et

seq. In Count Two, she alleges retaliation in violation of the same. Counts Three and

Four are brought under federal law. Count Three alleges discrimination in violation of

the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 601 et seq.,

and Count Four is a retaliation claim under the same statute.

       As both parties acknowledge, “‘CFEPA claims are analyzed under the same legal

framework as claims under . . . the ADEA.’” Def.’s Mem. at 9 n. 2 (quoting Azam v. Yale

University, No. 18-CV-1260, 2020 WL 5803222, at *7 n. 3 (D. Conn. Sept. 29, 2020);

see also Pl.’s Mem. at 3 n. 1 (quoting Connecticut Supreme Court cases holding the

same). As such, the court analyzes the state and federal law discrimination claims

together, and then does the same with the retaliation claims.

       A.     Discrimination

       The Second Circuit “address[es] ADEA claims under the McDonnell Douglas

burden-shifting framework.” Chapotkat v. County of Rockland, 605 F. App’x 24, 26 (2d

Cir. 2015). Under that framework, “the plaintiff bears the initial burden of establishing a

prima facie case of discrimination.” Id. (citing McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973)). If plaintiff is able to do so, then “the burden shifts to the

defendant to proffer some legitimate, nondiscriminatory reason for the challenged
                                              7
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 8 of 19




action.” Id. (internal quotations omitted). Once that has occurred, “the burden shifts

back to the plaintiff to show that the defendant’s explanation is pretext for

discrimination.” Id.

       To establish a prima facie case of age discrimination under the ADEA and the

CFEPA, a plaintiff “must show (1) that she was within the protected age group, (2) that

she was qualified for the position, (3) that she experienced [an] adverse employment

action, and (4) that such action occurred under circumstances giving rise to an

inference of discrimination. Green v. Town of East Haven, 952 F.3d 394, 403 (2d Cir.

2020) (internal quotations and citations omitted). The burden on plaintiff on this stage

“is not a heavy one,” Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 107 (2d Cir.

2010), and can be met, for instance, by simply demonstrating that “an ADEA-covered

employee is replaced by a younger worker.” Delaney v. Bank of America Corp., 908 F.

Supp. 2d 498, 505 (S.D.N.Y. 2012), aff’d 766 F.3d 163 (2d Cir. 2014) (citing Weiss v.

JPMorgan Chase & Co., 332 F. App’x 659, 660 (2d Cir. 2009); see also Gorzynski, 596

F.3d at 107 (finding that a prima facie case had been made when plaintiff “was over

forty years old, was undisputedly qualified for her position, was fired, and was then

replaced by a woman in her twenties”).

       Once a prima facie case has been established, the burden shifts back to the

defendant in step two of the McDonnell Douglas analysis. At this stage, defendants

must rebut plaintiff’s prima facie case by proffering a “legitimate, nondiscriminatory

reason” for their action. Chapotkat, 605 F. App’x at 26. This is also not a high

standard. Indeed, “[t]he defendant need not persuade the court that it was actually

motivated by the proffered reason[ ]. It is sufficient if the defendant’s evidence raises a



                                             8
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 9 of 19




genuine issue of fact as to whether it discriminated against the plaintiff.” Delaney v.

Bank of America Corp., 766 F.3d 163, 168 (2d Cir. 2014). For instance, the Second

Circuit has consistently held that a “company-wide reduction-in-force . . . constitutes a

legitimate, nondiscriminatory reason for termination of employment.” Id. at 166, 168

(citing Roge v. NYP Holdings, Inc., 257 F.3d 164, 168-69 (2d Cir. 2001), Carlton v.

Mystic Transp., Inc., 202 F.3d 129, 136 (2d Cir. 2000)); see also Martinez v. New York

City Transit Authority, 672 F. App’x 68, 70 (2d Cir. 2016) (finding that the defendant had

“advanced a legitimate, nondiscriminatory reason for termination the [plaintiff’s

employment]: a reduction in force . . . necessitated by a budget shortfall of several

hundred million dollars”).

       Once this has occurred, the burden shifts back to the plaintiff for the final step of

the analysis. At this stage, the plaintiff must show “that age was the ‘but-for’ cause of

the challenged adverse employment action and not just a contributing or motivating

factor.” Gorzynski, 596 F.3d at 106 (internal quotations omitted) (quoting Gross v. FBL

Financial Services, Inc., 557 U.S. 167 (2009)); see also Chapotkat, 605 F. App’x at 26

(“[a]t this third step in the analysis . . . the ADEA plaintiff must show that age was a ‘but-

for’ cause of the employer’s action”). Since the defendant has already proffered a

legitimate, nondiscriminatory reason for the adverse action, plaintiff may “no longer rely

on the prima facie case.” Delaney, 766 F.3d at 168 (internal quotations and citations

omitted). Instead, “to resist summary judgment on an ADEA claim successfully, a

plaintiff must demonstrate that a reasonable jury could conclude by a preponderance of

the evidence that the employer’s explanations are pretextual and that, but for the




                                              9
            Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 10 of 19




plaintiff’s age, the employer would not have taken the action it did.” Chapotkat, 605 F.

App’x at 26.

        Here, Quinnipiac argues that Weiss has failed to make even a prima facie case

of age discrimination. Def.’s Mem. at 8-18. She “rests her . . . claim principally on a

single question posed to all applicants” during the interview process, a question that “is

routine in interviews for virtually any type of position.” Id. at 9. That is hardly sufficient,

they argue, to “give rise to an inference that her age was a ‘but-for’ cause of her non-

selection . . . [and] satisfy the critical fourth element of an ADEA prima facie case.” Id.

Weiss counters by arguing that, not only has the prima facie case has been made, but

also that Quinnipiac’s proffered reasons for her non-selection – namely, her poor

performance in the interview – were a pretextual cover for their “discriminatory and

retaliatory decision” to not retain her because she “oppos[ed] and refus[ed] to respond

to the ageist line of inquiry” defendant pursued in the interview. Pl.’s Mem. at 1, 3, 14-

22.

        Even assuming, arguendo, that Weiss has made a prima facie showing of age

discrimination,4 the court grants defendant’s Motion for Summary as to her CFEPA and



        4
             In assessing ADEA discrimination claims under the McDonnell Douglas framework, courts in the
Second Circuit often assume without deciding that a prima facie case of age discrimination has been
made, and decide the Motion based on the third prong of the test. See, e.g., Delaney, 766 F.3d at 168
(noting that “[t]he district court determined that [plaintiff] failed to establish a prima facie case of age
discrimination, but because this burden is ‘not onerous,’ we will assume arguendo that Delaney has met
[it]”) (internal citations omitted). This is because the plaintiff’s “burden at the prima facie stage is minimal.”
Brophy v. Chao, No. 17-CV-9527, 2020 WL 4040742, at *8 (S.D.N.Y. July 16, 2020) (internal quotations
and citations omitted). “‘A plaintiff who can prevail at the third stage of the McDonnell Douglas process
[will have] necessarily demonstrated circumstances giving rise to an inference of discrimination, and a
plaintiff who cannot prevail at the third stage cannot prevail on his/her claim whether or not there exist
circumstances giving rise to an inference of discrimination.’” Id. (quoting Johnson v. Ultravolt, Inc., No.
13-CV-3518, 2015 WL 541519, at *4 (E.D.N.Y. Feb. 10, 2015).

       Accordingly, the court here assumes arguendo that plaintiff has made a prima facie showing and
moves on to the second and third prongs of the McDonnell Douglas test.

                                                       10
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 11 of 19




ADEA discrimination claims because she has failed to introduce into the record any

admissible evidence demonstrating that defendant’s proffered reasons for declining to

retain her were pretextual, or that her age was even a factor in that decision – let alone

a “but-for” cause of it. Such a holding is appropriate in this case for three separate

reasons, each of which the Second Circuit has determined militate against plaintiff’s

claims here.

       As a preliminary matter, the Second Circuit has indicated that, when staffing

reductions do not have a “disparate impact on older employees,” that “strongly suggests

that age was not a factor in [the] [p]laintiff’s termination.” Martinez, 672 F. App’x at 70;

see also Dunaway v. MPCC Corp., 669 F. App’x 21, 23 (2d Cir. 2016) (affirming the

decision of the district court to grant an employer’s Motion for Summary Judgment and

noting that it was “undisputed that [the defendant] employed workers of similar age or

older than [plaintiff], and that after he was passed over for a position as senior project

manager, a candidate who was hired was only one year younger”). In Martinez, the

court granted an employer’s Motion for Summary Judgment as the ADEA age

discrimination claims brought by five plaintiff-employees terminated during a reduction

in force. In doing so, it noted that, in the units where the plaintiffs worked, numerous

employees who were older than them were retained. Id. For the one plaintiff where that

was not the case – and could not have been the case because the employee was the

oldest in her group – the court still determined there had not been a disparate impact

because “seven of the 16 employees who kept their jobs . . . were over the age of 50.”

Id.




                                             11
            Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 12 of 19




        Here, the record is equally clear that Quinnipiac’s reorganization of SHS did not

disproportionately impact older nurses. The “new staffing model . . . reduc[ed] [ ] the

RN roster from 16 to 7, plus three per diem nurses and an RN assigned to an Allergy

Clinic 8 hours per week. Def.’s R. 56(a)1 Stmt at ¶ 5; Pl.’s R. 56(a)2 Stmt at ¶ 5. Weiss

was 61 at the time she was non-selected.5 Def.’s R. 56(a)1 Stmt at ¶ 22; Pl.’s R. 56(a)2

Stmt at ¶ 21. The oldest nurse in the group, who was 69, was retained, as was another

nurse the same age as Weiss. Id. Four other nurses over the age of 50 were selected

as well, including one as the allergy nurse and another in a per diem role. Id. And

although two other nurses over the age of 50 were also not rehired, the even distribution

of ages in both groups is such that it “strongly suggests that age was not a factor in

[Weiss’] termination.” Martinez, 672 F. App’x at 70.

        Second, the admissible evidence brought forth by Weiss falls far short of what is

necessary at this stage to establish a genuine dispute of material fact as to whether her

age was a “but-for” cause of her non-selection. This remains the case even when

viewing the evidence in the light most favorable to her, as the court must do at this

stage. At most, Weiss has presented evidence from which a reasonable juror could

conclude that she was asked a question during her interview – “where do you see

yourself in five years” – that was in reality an inquiry into her retirement plans, and that




        5
          There appears to be a dispute between the parties as to Weiss’ exact age at the time she was
non-selected. In her Amended Complaint, she says only that she was “born in 1956,” meaning that in
2018 she would have been 61 or 62. Am. Compl. at ¶ 1. In its Rule 56(a)1 Statement, Quinnipiac asserts
she was 61. Def.’s R. 56(a)1 Stmt at ¶ 22. They say the same in their Memorandum. See, e.g., Def.’s
Mem. at 17. Plaintiff, however, says in her Memorandum that she was 62. Pl.’s Mem. at 1. Her attorney,
in his deposition questions, also says she was 62. See Dep. of Philip Brewer, Def.’s Ex. F at 58. The
court does not view the discrepancy between Weiss being 61 or 62 at the time of her non-selection as
material in this case. However, because plaintiff has failed to properly deny defendant’s assertion in its
Local Rule 56(a)1 Statement as to her having been 61, the court uses that age here. See supra n. 3.

                                                   12
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 13 of 19




she pushed back against the question as ageist. She has not adduced any further

evidence to show that the question, her response, or her age were factors in

Quinnipiac’s decision not to retain her, much less “but-for” causes of it.

       Indeed, the Second Circuit has routinely affirmed district courts’ dismissals of a

plaintiff’s ADEA discrimination claims at the summary judgment stage in circumstances

where the record evidence was much more expansive than it is here. In doing so, it has

consistently held that “the ADEA . . . ‘does not make all discussion of age taboo.’”

Dunaway, 669 F. App’x at 23 (quoting Rasking v. Wyatt Co., 125 F.3d 55, 63 (2d Cir.

1997)). Simply inquiring or expressing “concern about . . . the likelihood of an

employment candidate’s retirement within a short timeframe[ ] does not constitute age

discrimination under the ADEA.” Dunaway, 669 F. App’x at 23 (quoting Criley v. Delta

Air Lines, Inc., 119 F.3d 102, 105 (2d Cir. 1997)) (internal quotations omitted).

       In Dunaway, the employer’s questions about the plaintiff’s retirement plan were

much more direct than those of Quinnipiac here. In that case, the interviewer said “that

he was looking for an employee who would stay for 10 to 15 years; asked [plaintiff] his

age . . . and asked [plaintiff] whether he was ‘capable of withstanding the vigors [sic] of

the position.’” Dunaway, 669 F. App’x at 22. Still, the court held that, since “the

questions were germane to the probable length of [plaintiff’s] employment and his

fitness to do the job . . . those circumstances do not give rise to an inference that [the

defendant] had a discriminatory motive not to hire him.” Id. at 23. As such, the court

held that the plaintiff had not even met the lower standard of making a prima facie case

of age discrimination. Id.; cf. Martinez, 672 F. App’x at 71 (finding that an employee

who was summoned into the office of her “supervisor’s supervisor” and bluntly asked



                                             13
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 14 of 19




“‘[c]an you retire?’” before being told that “‘[p]eople who are eligible to retire should

retire and make room for the younger generation’” had brought forth evidence

demonstrating “an open declaration of bias”).

       Similarly, in Chapotkat, the plaintiff “present[ed] only [defendant’s] comments

made during his interview” in an attempt to defeat summary judgment. Chapotkat, 605

F. App’x at 26. In that case, the interviewer had told the plaintiff that “he did not ‘like

when people in their late fifties and sixties come and they don’t stay here.’” Id. at 26-27.

The interviewer then said that he “‘prefer[red] someone who could stay here for a long

time’” before asking the plaintiff his age.” Id. at 27. Plaintiff responded by saying that

“he was 51 and that he intended to work 15 more years.” Id. Still, the Second Circuit

found that “nothing [in the record] suggest[ed] that age was a ‘but-for’ cause of the

[defendant’s] decision not to promote [the plaintiff]”, and upheld the district court in

granting defendant’s Motion for Summary Judgment. Id.

       The evidence brought forth in this case by Weiss is more threadbare than what

was in the record in Dunaway and Chapotkat. Even taking into account “the context of

the inquiry”, as Weiss stresses this court must do, she has not demonstrated anything

beyond a single stray question asked of her in an interview that, drawing all inferences

in her favor at this stage, could be said to concern her age and retirement plans. Pl.’s

Mem. at 2. But if “[s]tray remarks alone are insufficient to defeat summary judgment,”

then so also is a stray question that asks about age and retirement plans in only an

indirect manner. Martinez, 672 F. App’x at 71 (citing Danzer v. Norden Sys., Inc., 151

F.3d 50, 56 (2d Cir. 1998)).




                                              14
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 15 of 19




       Finally, absent any evidence that defendant considered Weiss’ age in deciding

not to retain her, plaintiff attempts to demonstrate pretext by highlighting her

qualifications for the position, questioning Quinnipiac’s hiring process and criteria, and

impugning the qualifications of the three interviewers. See, e.g., Pl.’s Mem. at 1, 4-6,

12-14. In particular, she expresses her disbelief that such a “flawed and subjective

selection process [that] principally focused on a short rote interview” could be used to

dismiss her in light of her “deep reservoir of demonstrated excellence over her long

professional career as a nurse and her long tenure with [Quinnipiac].” Id. at 1.

Defendant, in turn, does not dispute that Weiss was qualified for the position. Def.’s R.

56(a)1 Stmt at ¶ 19. Instead, they maintain that, forced to downsize and non-select

several qualified nurses, they chose to emphasize performance in the interview as the

primary metric upon which to make these difficult decisions.

       This court will not second-guess that decision, or Quinnipiac’s hiring process

more broadly. “While [this court] must ensure that employers do not act in a

discriminatory fashion, [it does] ‘not sit as a super-personnel department that

reexamines an entity’s business decisions.’” Delaney, 766 F.3d at 169 (quoting Scaria

v. Rubin, 117 F.3d 652, 655 (2d Cir. 1997)). Nor does Weiss’ argument that she “had

been [a] successful employee[ ]” change this calculus, as “even successful employees

may be terminated in a[ ] [reduction in force].” Martinez, 672 F. App’x at 70-71.

Moreover, courts have routinely found that basing decisions on a prospective

employee’s interview is an appropriate, non-discriminatory method for hiring. See, e.g.,

Brophy, 2020 WL 4040742, at *9-10 (declining to find pretext where the interviewer had

“prepared ten detailed questions,” and determined that “[p]laintiff did not perform as well



                                             15
        Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 16 of 19




on the interview” as the other candidates, while noting that “it simply is not the case that

candidates’ interview performances cannot form the basis of a legitimate, non-

discriminatory employment decision”). Absent evidence in the record to demonstrate

discriminatory intent, plaintiff’s attack on Quinnipiac’s hiring process is not, by itself,

sufficient to demonstrate that its proffered reasons for declining to select Weiss were

pretextual.

       For these reasons, the court grants defendant’s Motion for Summary Judgment

as to plaintiff’s Count One CFEPA discrimination claim and her Count Three ADEA

discrimination claim.

       B.     Retaliation

       Retaliation claims under the ADEA are “also analyzed under the McDonnell

Douglas burden-shifting test described above.” Gorzynski, 596 F.3d at 110. “[A]

plaintiff claiming retaliation is required to present four elements to make out a prima

facie case: (1) she engaged in protected activity, (2) the defendant was aware of that

activity, (3) the plaintiff suffered an adverse employment action, and (4) there was a

causal connection between the protected activity and the adverse employment action.”

Reiss v. Hernandez, 852 F. App’x 620, 622 (2d Cir. 2021) (citing Kessler v. Westchester

County Dep’t of Soc. Services, 461 F.3d 199, 204 (2d Cir. 2006); see also Davis-Garett

v. Urban Outfitters, Inc., 921 F.3d 30, 43 (2d Cir. 2019).

       Defendant again argues that Weiss has failed to make even a prima facie case of

retaliation, as she did not engage in a protected activity by challenging the question

about where she saw herself in five years during the interview and, even if she did, she

cannot show that the protected activity was the “but-for” cause of her non-selection.

Def.’s Mem. at 18-25; Ninying v. New York City Fire Dep’t, 807 F. App’x 112, 115 (2d
                                              16
            Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 17 of 19




Cir. 2020) (“to state a retaliation claim under . . . the ADEA . . . [plaintiff is] required . . .

to allege that his protected activity was the but-for cause of the adverse employment

action”).6 Plaintiff counters by arguing that the prima facie case has been made, Pl.’s

Mem. at 22-26, and that her decision to push back “on the ageist question” was the real

reason she was not retained. Pl.’s Mem. at 25. In particular, she points to her own

deposition responses to argue that “after she objected [to the question] . . . the

demeanor in the room shifted. This supports the proposition that her push back . . . was

the reason for her having been deselected.” Id. In essence, there are two steps to

Weiss’ arguments for why defendant’s Motion for Summary Judgment should be

denied. The first is straightforward: “she was retaliated against for opposing and

refusing to respond to the ageist line of inquiry.” Id. at 1. But she also argues that,




        6
          The court notes that the Second Circuit has not definitively opined in a binding decision on
whether the same “but-for” cause standard for ADEA discrimination claims articulated by the Supreme
Court in Gross applies to retaliation claims under the statute as well. As another district judge in the
Circuit has observed:

        “Regarding causation, the law is unsettled as to whether the Supreme Court's decision in Gross
        v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009), requires but-for causation only for ADEA
        claims of disparate treatment, leaving ADEA retaliation claims to be decided under the more
        relaxed “motivating factor” test. See Fried v. LVI Servs., Inc., 500 F. App'x 39, 41–42 (2d Cir.
        2012) (summary order) (declining to reach the issue of whether the “but-for test or the motivating
        factor analysis” applies to ADEA retaliation claims because the record was insufficient to satisfy
        either standard). Since Fried, the Supreme Court has held that but-for causation applies to
        retaliation claims under Title VII, see Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S.Ct. 2517, 2534
        (2013), and the Second Circuit and numerous courts in this District in non-binding decisions have
        applied Nassar to conclude that ADEA retaliation plaintiffs must establish “but-for” causation in a
        prima facie case. See, e.g., Ninying, 807 F. App'x at 115 (“the ADEA or Title VII, both ... required
        [plaintiff] to allege that his protected activity was the but-for cause of the adverse employment
        action”); Torre v. Charter Commc'ns, Inc., No. 19 Civ. 5708, 2020 WL 5982684, at *6 (S.D.N.Y.
        Oct. 8, 2020).”

Massero v. Bd. of Educ. of City Sch. Dist. of City of New York, No. 17-CV-8191, 2021 WL 184364, at *5
(S.D.N.Y. Jan. 19, 2021).

The court here uses the standard articulated in Ninying, as it is the most recent, albeit non-binding,
holding from the Second Circuit. It also notes that plaintiff, in her Memorandum, also appears to accept
this standard as put forth by defendant. Pl.’s Mem. at 26 (“[l]astly [p]laintiff submits that whether [her]
statutorily protected activity is a “[b]ut-[f]or” cause for her non-selection is a question for the jury”).

                                                     17
            Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 18 of 19




because the question and her reaction to it soured the interview, and defendant based

its hiring decisions primarily on that interview, there was a clear connection between her

protected activity and the adverse employment action. Id. at 25.

        The court is not persuaded by this argument. As discussed above in section

IV.A, Weiss has not introduced any admissible evidence into the record upon which a

reasonable juror could conclude that her decision to challenge the question was a “but-

for” cause of her non-selection.7 Even assuming arguendo that she has made a prima

facie case of retaliation, there is no evidence in the record to suggest that defendant’s

stated concerns with her interview – namely her lack of focus on students and negative

view of the shift to the wellness model – were a pretextual cover for their decision to

retaliate against her for pushing back against the question.

        Similarly, her argument that the question soured the interview also misses the

mark. For one, Weiss stated in her deposition that “there wasn’t much left to [the

interview]” after the question was asked. Dep. of Ann Weiss, Def.’s Ex. A – Part 2, at

108. But even had it been the first question asked, the Second Circuit “[has] long held,

when considering the legitimacy of an employer’s reason for an employment action,

[that] we look to what motivated the employer.” Vasquez v. Empress Ambulance

Service, Inc., 835 F.3d 267, 275 (2d Cir. 2016) (internal quotations and citations

omitted) (emphasis in original). Thus, even if Weiss were to show that the question and

her reaction to it had a cascading effect on the rest of the interview that caused it to go

poorly, she would still have to demonstrate that Quinnipiac, in deciding not to retain her,



        7
          This remains true even under the more relaxed “motivating-factor” test, as Weiss has not
demonstrated that the interviewers were motivated by her pushback to the question in deciding not to
retain her.

                                                  18
         Case 3:20-cv-00375-JCH Document 30 Filed 09/15/21 Page 19 of 19




had retaliatory motives. However, she has not introduced any evidence upon which a

reasonable juror could conclude that was the case.

         Accordingly, the court grants defendant’s Motion for Summary Judgment as to

plaintiff’s Count Two CFEPA retaliation claim and her Count Four ADEA retaliation

claim.

V.       CONCLUSION

         For the reasons stated above, defendant’s Motion for Summary Judgment (Doc.

No. 24) is granted as to all claims.


SO ORDERED.

         Dated at New Haven, Connecticut this 15th day of September 2021.



                                                /s/ Janet C. Hall
                                                Janet C. Hall
                                                United States District Judge




                                           19
